DETAILED ACTION

The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 03/07/2022. Claims 1, 5-6, and 10-14 have been amended. Claims 17-20 have been previously cancelled. Claims 1-16 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kirk Rowe on 07/20/2022.

The application has been amended as follows: 
1. (Currently amended) A memory system comprising:
a memory device including a plurality of memory blocks, wherein each of the plurality of memory blocks comprises a plurality of word lines arranged in parallel between a source line and a drain select line; and
a memory controller configured to :
transmit an internal command and address to a selected semiconductor memory corresponding to a read operation request received from a host;
perform a read operation on a selected page of a selected memory block of the plurality of memory blocks in response to the received internal command and address;
determine whether a read fail has occurred on the selected page;
register the selected memory block as a bad block in response to determining that a read fail has occurred;
determine weak pages among a plurality of pages included in the selected memory block, wherein the weak pages comprise at least one of first pages which share a word line with the page in which the read fail has occurred and second pages which correspond to word lines adjacent to a word line of the page in which the read fail has occurred;
read valid data from the weak pages of the bad block and program the valid data read from the weak pages to pages corresponding to a word line adjacent to the source line a target block; and
read valid data from other pages except the weak pages of the bad block and program the valid data from the other pages except the weak pages to pages on which a program operation has not been performed among the pages included in the target block, wherein the valid data from the other pages except the weak pages are  programmed by sequentially selecting pages from pages corresponding to a word line adjacent to the source line among the pages on which the program operation has not been performed in the target block



2. (Canceled) 

3. (Currently amended) The memory system of claim 1, wherein the memory controller is configured to control the memory device to program the valid data from the other pages except the weak pages of the bad block after programming the valid data from the weak pages of the bad block 

4. (Canceled) 

5. (Canceled) 

6. (Canceled) 

7. (Currently amended) The memory system of claim 1, wherein the memory controller is configured to:
control the memory device to perform a read reclaim operation, when a read count of the selected memory block is equal to or higher than a set count; and
control the memory device to program the valid data read from the weak pages of the bad block and the valid data read from the other pages except the weak pages of the bad block to the target block in the read reclaim operation.

8. (Previously presented) The memory system of claim 7, wherein, in the read reclaim operation, the memory controller is configured to determine the selected memory block as a victim block, and set, as the weak pages, at least one third page adjacent to a bit line among the plurality of pages included in the victim block, at least one fourth page adjacent to a source line, or the third and fourth pages.

9. (Original) The memory system of claim 1, wherein the memory device comprises a plurality of semiconductor memories,
wherein the selected memory block and the target block are included together in one semiconductor memory among the plurality of semiconductor memories, or are included in different semiconductor memories.

10. (Canceled) 


11. (Currently amended) The memory system of claim 1, wherein the memory controller incudes a map table manager circuit configured to store a map table for matching logical and physical addresses of the plurality of memory blocks,
wherein the map table manager circuit is further configured to update, in the map table, mapping information between the logical and physical addresses, which is changed after programing the valid data read from the weak pages of the bad block to the target block and programing the valid data read from the other pages except the weak pages of the bad block to the target block 

12. (Currently amended) A method for operating a memory system comprising a memory device including a plurality of memory blocks, wherein each of the plurality of memory blocks comprises a plurality of word lines arranged in parallel between a source line and a drain select line, the method comprising:
transmitting an internal command and address to a selected semiconductor memory corresponding to a read operation request received from a host;
performing a read operation on a selected page of a selected memory block of the plurality of memory blocks in response to the received internal command and address;
determining whether a read fail has occurred on the selected page;
registering the selected memory block as a bad block in response to determining that a read fail has occurred;
determining weak pages among a plurality of pages included in the selected memory block, wherein the weak pages comprise at least one of first pages which share a word line with the page in which the read fail has occurred and second pages which correspond to word lines adjacent to a word line of the page in which the read fail has occurred;
reading valid data from the weak pages of the bad block and programing the valid data read from the weak pages to pages corresponding to a word line adjacent to the source line a target block; and
reading valid data from other pages except the weak pages and programing the valid data from the other pages except the weak pages to pages on which a program operation has not been performed among the pages included in the target block, wherein the valid data from the other pages except the weak pages are  programmed by sequentially selecting pages from pages corresponding to a word line adjacent to the source line among the pages on which the program operation has not been performed in the target block





13. (Canceled) 

14. (Canceled) 

15. (Canceled) 

16. (Currently amended) The method of claim 12, further comprising, after programing the valid data read from the weak pages of the bad block and programming the valid data read from the other pages except the weak pages of the bad block, updating mapping information of the valid data read from the weak pages and the valid data read from the other pages except the weak pages.

17–20. (Canceled)


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claim 1 recites a memory device including a plurality of memory blocks, wherein each of the plurality of memory blocks comprises a plurality of word lines arranged in parallel between a source line and a drain select line; and
a memory controller configured to:
transmit an internal command and address to a selected semiconductor memory corresponding to a read operation request received from a host;
perform a read operation on a selected page of a selected memory block of the plurality of memory blocks in response to the received internal command and address;
determine whether a read fail has occurred on the selected page;
register the selected memory block as a bad block in response to determining that a read fail has occurred;
determine weak pages among a plurality of pages included in the selected memory block, wherein the weak pages comprise at least one of first pages which share a word line with the page in which the read fail has occurred and second pages which correspond to word lines adjacent to a word line of the page in which the read fail has occurred;
read valid data from the weak pages of the bad block and program the valid data read from the weak pages to pages corresponding to a word line adjacent to the source line a target block; and
read valid data from other pages except the weak pages of the bad block and program the valid data from the other pages except the weak pages to pages on which a program operation has not been performed among the pages included in the target block, wherein the valid data from the other pages except the weak pages are  programmed by sequentially selecting pages from pages corresponding to a word line adjacent to the source line among the pages on which the program operation has not been performed in the target block.

When considering claim 1 as a whole, the prior art of record does not teach the limitations: a memory device including a plurality of memory blocks, wherein each of the plurality of memory blocks comprises a plurality of word lines arranged in parallel between a source line and a drain select line; and a memory controller configured to: transmit an internal command and address to a selected semiconductor memory corresponding to a read operation request received from a host; perform a read operation on a selected page of a selected memory block of the plurality of memory blocks in response to the received internal command and address; determine whether a read fail has occurred on the selected page; register the selected memory block as a bad block in response to determining that a read fail has occurred; determine weak pages among a plurality of pages included in the selected memory block, wherein the weak pages comprise at least one of first pages which share a word line with the page in which the read fail has occurred and second pages which correspond to word lines adjacent to a word line of the page in which the read fail has occurred; read valid data from the weak pages of the bad block and program the valid data read from the weak pages to pages corresponding to a word line adjacent to the source line a target block; and read valid data from other pages except the weak pages of the bad block and program the valid data from the other pages except the weak pages to pages on which a program operation has not been performed among the pages included in the target block, wherein the valid data from the other pages except the weak pages are  programmed by sequentially selecting pages from pages corresponding to a word line adjacent to the source line among the pages on which the program operation has not been performed in the target block.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claims, such as claim 12, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/           Primary Examiner, Art Unit 2136